Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 1 of 21




                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 20-CV-60517-RS

    JAMES B. RILEY, as personal
    Representative of the ESTATE OF
    BARRETT RILEY, deceased,

                   Plaintiff,

    v.

    TESLA, INC., d/b/a
    TESLA MOTORS, INC.

                   Defendant.
                                           /

                   TESLA, INC, d/b/a TESLA MOTORS, INC’s
                 MOTION TO EXCLUDE THE TESTIMONY OF
   PLAINTIFF'S EXPERT RALPH WHITE UNDER FEDERAL RULES OF EVIDENCE
                  702 AND 403 AND MEMORANDUM OF LAW

         Tesla, Inc., d/b/a Tesla Motors, Inc., moves under Federal Rule of Evidence 702, as

  interpreted in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) and its progeny,

  and Rule 403, to exclude the opinions of Plaintiff’s battery expert, Ralph White. White’s opinions

  are not based on testing, research, or knowledge; instead they are based on the expert’s “intuition,”

  “mistaken assumptions,” “possibilities,” and misinformed facts. White concedes he lacks expertise

  and knowledge about this complex multi-impact crash. Thus, his testimony adds nothing on the

  issue of whether a defect in the battery existed or whether it was a cause of Barrett Riley’s death.

                                          INTRODUCTION

         Relevant to this motion, Plaintiff claims the high voltage battery pack (as distinguished

  from the 12-volt battery) in this electric vehicle was defectively designed such that it caught fire

  in the crash, and but for the alleged defect there would not have been a fire. Plaintiff claims the

  fire caused his son’s death. Dr. Ralph White is Plaintiff’s expert on the battery design. Dr. White
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 2 of 21




  claims the design was “not safe” because it “promoted” thermal runaway propagation. (White

  Report at 5, attached as Exh. A; White Depo., attached as Exh. B). Thermal runaway occurs when

  a cell is crushed, penetrated, or heated in a way that causes the cell to overload the built-in safety

  mechanism. When the thermal runaway in one cell causes other cells to go into thermal runaway,

  it leads to thermal runaway propagation. (See Exh. B at 31, 179). White claims the battery housing

  was “not strong enough” to protect the cell in a crash and that the cell design created a risk of

  thermal runaway propagation. Tesla denies its battery was defective and asserts the fire was caused

  by the tremendous crushing forces in this high-speed multi-impact event.

         White admits vehicles “are not his area” (Exh. B at 71), so he did not investigate what

  happened in this crash. Moreover, despite describing himself as “a battery guy,” (Id. at 48), he

  went to the internet for information, but it turned out he researched the wrong battery. Yet, using

  information relating to the wrong battery, White intends to testify that the battery used in this

  vehicle is “not safe,” and the caused thermal runaway propagation in this crash. So how does he

  reach his opinions?

         Lacking expertise in vehicles and knowledge about the crush forces in a crash, White

  instead relies on his “intuition” that the battery casing is not “strong enough.” (Id. at 37). But, even

  while as he claims the housing should be stronger, he admits he would be speculating as to whether

  that would have made a difference. (Id. at 90). In addition, relying on what he called a “reasonable

  assumption” about which battery was in Riley’s Model S, White wrote his expert report based on

  what he found on the internet—which he now admits was wrong. And he failed to investigate the

  correct design. He did not know what industry standards apply or about Tesla’s pre-market testing

  produced in this case, and did no testing or inspection of his own.

         As a result, White opines:




                                                     2
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 3 of 21




          •   Two of the “usual safety features” found in batteries were missing. In reality, the first

              feature was there and the second was replaced by an equivalent design. He did not

              know that because he researched the wrong battery.

          •   The battery cell walls are too thin. In reality, the actual Model S cell wall falls within

              the range he considers appropriate. He admits he did not know the wall thickness when

              he wrote his Report saying that it was too thin. (Id. at 101).

          •   The individual cells are too close based on a photograph of a damaged cell and his

              “assumption” that the spacing is the same for an undamaged cell. (Id. at 146-47). He

              did not examine an undamaged battery’s spacing, which obviously differs from one

              that has been damaged. (Id. at 147).

          •   Tesla should have used a fire-retardant material to reduce runaway propagation. (Id. at

              120). In reality, the battery incorporated several features designed to prevent the spread

              of fire including a ceramic blanket with a rating of 1200 degrees Celsius. (Arora Report

              at ¶ 37, attached as Exh. C).

          Faced with his mistakes, White steadfastly maintained his opinions held true because Tesla

  had not “disproved” them. (See, e.g., Exh. B at 80). This, of course, erroneously inverts the burden

  of proof, but moreover, ignores the evidence establishing the vehicle and battery comply with all

  applicable standards as well as satisfying Tesla’s internal requirements.

          Finally, and critically, leaving aside his inability to offer reliable and relevant opinions as

  to the design of the battery, by his own admission, White has no information about this accident

  and forces involved, and, thus, did not consider the crash relative to any of his analysis in this case.

  (Id. at 93). And he could not since he is unqualified on the issue of the crashworthiness of the

  battery. In any event, any opinion that the design of the battery was the cause of thermal runaway



                                                     3
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 4 of 21




  propagation in this crash is irrelevant because nothing more than speculation, and the ipse dixit of

  an expert who lacks facts necessary to support his conclusion.

          White’s testimony, boiled down, is that the battery design he found on the internet is

  defective, but he did not investigate the batteries involved in this crash, and even if he had, he is

  not qualified to opine about their performance in this or any crash. In short, his testimony does

  not reflect the rigor of scientific inquiry that a court demands when considering expert testimony.

                                                  FACTS

  I.      THE ACCIDENT

          Tesla adopts the description of the accident facts set forth in its Motion to Exclude the

  Testimony of Kelly Kennett (ECF 28).

  II.     THE TESLA BATTERY

          The 2014 Tesla Model S was equipped with an 85 kWh Li-ion battery located beneath the

  floor of the car. (Exh. C at ¶ 23). The battery consists of 16 modules on top of mica paper. (Id. at

  ¶ 36). Each module contains 444 individual Li-ion cells separated by air, a cooling system, and a

  thermal barrier made of woven fiberglass. (Id. at ¶¶ 15, 23). The 16 modules and their individual

  cells comprise the “battery pack” enclosed in a ¼ inch thick aluminum alloy encasement. (Id. at ¶

  36). It sits atop a pair of “skis” with steel bolting on its sides for additional support. (Id.). The top

  of the battery pack is covered with a ceramic blanket with a temperature rating of 1200 degrees

  Celsius and a zero flame rating per ASTM E 84 (Id. at ¶ 37) to protect occupants in the cabin of

  the vehicle in the event of a fire.

          Li-ion cells come in a variety of forms. (Id. at ¶ 27). The cells used in the 2014 Model S

  (NCR18650BB) are different from those available to consumers (NCR18650B) (Id. at ¶ 43). Each

  cell has a current interrupt device (CID), wirebond fuses attached to both terminals of the cell, and




                                                     4
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 5 of 21




  a safety vent at the bottom of the cell. (Id. at ¶ 44). This design was intended to disable the cell

  and prevent it from being charged when the internal pressure rises above a certain threshold. (Id.).

         The cells were certified by Underwriter Laboratories (UL) 1642, the most widely-used

  standard to evaluate the safety of Li-ion cells in the U.S. (TESLA– 6336, attached as Exh. D; Exh.

  C at ¶ 46). They also complied with United Nations (UN) 38.3, which specified requirements for

  testing Li-ion batteries under mechanically, thermally, and electrically abusive conditions prior to

  transport. (TESLA–6314 to 6319, attached as Exh. E; see also Exh. C at ¶ 46).

         The battery pack and 2014 Model S satisfied all applicable Federal Motor Vehicle Safety

  Standards (FMVSS), including FMVSS 305, and the National Highway Transportation Safety

  Administration’s (NHTSA) New Car Assessment Program (NCAP), both of which test the strength

  (mechanically) of the battery pack within the production vehicle under different crash conditions.

  (TESLA–1010 to 2528, attached as Exh. F). Further, the battery pack complied with United

  Nations Regulation (UNR) 100, which required that it withstand a crush test of 100kN, which is

  over 22,000 pounds of force (TESLA–6267 to 6306, attached as Exh. G). Finally, Tesla

  demonstrated the individual Li-ion cells within the battery pack were resistant to thermal runaway

  propagation. (TESLA–7031 to 7041, 7205, attached as Exh. H).

         This multi-impact crash damaged the front of the battery pack around and between module

  13 and modules 15 and 16. (Exh. C at ¶ 38). The battery baseplate was also deformed and bent

  upwards in the same area. (Id.). The image below is from one of the inspections.




                                                   5
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 6 of 21




  III.   WHITE’S TESTIMONY

         A.      White’s Background and Experience

         White’s experience related to Electric Vehicle (EV) batteries is limited to working with a

  team that was trying to develop the capability to simulate the performance of batteries in an EV.

  (Exh. B at 23-25, 173-74). He has no experience designing a battery housing for use in an EV, or

  evaluating its performance in an automobile crash. (Id. at 10, 36).

         B.      White’s Knowledge Regarding The Tesla Battery

         White testified that a manufacturer must anticipate the possibility that one cell in the pack

  will go into thermal runaway, and that will propagate to the remaining cells. (Id. at 10-11, 31). To

  address this, White opined about the battery housing and the individual cells. But as his deposition

  reveals, he failed to conduct a proper investigation for either aspect of the design.

         To start, White knew Tesla used a battery manufactured by Panasonic, so he based the

  opinions in his report on a spec sheet and photograph he found on the Internet. (Id. at 132, 147).

  In fact, the battery cell in the Model S was one specifically designed for use in this vehicle (Exh

  C. at ¶¶ 15-17), and the information he found on the web was for a different battery. Thus, White

  now admits that his assumptions were wrong, and the cell he claimed to be defective was not in

  this battery. (Exh. B at 125, 133). Accordingly, he also had to acknowledge that his opinions as to

  the safety features and thickness of the battery cell walls were incorrect. (Id. at 125, 130, 133).

         Further, White does not recall details of the battery housing or how the components go into

  the housing, and he was unfamiliar with the fail-safe features of the housing and the battery packs.

  (Id. at 76, 79). He has not inspected a Tesla battery pack other than looking at the damaged battery

  from this accident. (Id. at 78). He attended the inspection conducted by Tesla’s battery expert,

  where he watched what Tesla’s expert was doing, and took photographs to include in his own

  report. But he felt it was unnecessary to do his own investigation, or take his own CT scan, or do


                                                    6
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 7 of 21




  anything with the three cells he retrieved from the Riley vehicle during the inspection. (Id. at 78,

  133-34, 144). White did not inspect the cells one by one. (Id. at 206). Indeed, he did not do any

  of his own testing on damaged or undamaged Tesla cells, modules, or battery packs, and he does

  not plan to do any testing in the future. (Exh. B at 10, 15, 36). And he has not done any calculations

  for this case. (Id. at 12).

          Finally, White stated he was not provided any test results showing “[Tesla] complied with

  the requirement to prevent cell to cell thermal runaway propagation.” (Id. at 34-36). Tesla did in

  fact produce the testing to Plaintiff. (Letter to Counsel, attached as Exh. I).

          C.      White’s Knowledge Concerning The Accident

          White acknowledges he is “the battery guy,” the vehicle is “not really [his] area.” (Exh. B

  at 48, 71). He did not inspect the accident vehicle. (Id. at 48). He is unfamiliar with the accident

  reconstruction, does not recall the details of the accident and had no plans to review the accident

  reconstruction experts’ reports. (Id. at 14, 48-49). And he does not know the forces in this accident

  and has no knowledge of the sequence of the crashes the vehicle experienced. (Id. at 45, 49). In

  particular, he did not know the number of impacts experienced by the battery. (Id. at 46).

          D.      Testimony Concerning Thermal Runaway

          White acknowledges thermal runaway can occur with any lithium-ion battery. (Id. at 151).

  It is not unique to Tesla. (Id. at 152). Likewise, he agreed that “any EV battery will have a large

  number of cells that are close together.” (Id. at 30). Nonetheless, while agreeing any EV battery

  will have cells close together, and that runaway can happen in any Li-ion battery, White says this

  pack is defective because the cells were positioned next to one another and because thermal

  runaway propagation occurred. (Id. at 152). But he does not know how many cells were crushed

  in this crash, and admits that each of the cells that were crushed could have and “probably” did




                                                    7
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 8 of 21




  cause thermal runaway. (Id. at 152-53); see also id. at 155 (damage to the battery pack was

  sufficient to do damage to the battery cells that could result in thermal propagation).

         From watching the inspection and looking at pictures from that inspection, he concluded

  cell-to-cell thermal propagation runaway occurred, and that “perhaps” it could have been avoided

  had the modules been designed to prevent such cell-to-cell thermal runaway propagation. (Id. at

  134). He agreed there was “massive” damage to the right front of the battery, particularly Module

  13 which experienced at least one severe impact and was damaged significantly. (Id. at 156).

  While not “very clear” from the picture, he stated “I think you can surmise even from this picture

  that the crush cells were limited to in a general way module 13.” (Id. at 160). Later when asked

  how he distinguished between a cell that was crushed and one that was damaged by thermal

  propagation, he responded, “that’s my opinion. I’m sure that others may have a different opinion.”

  (Id. at 164-65). But he holds this “opinion” without having inspected the individual cells.

         White acknowledged he could not opine whether the battery in another manufacturer’s

  vehicle would have performed any better in this crash. (Id. at 89). He claimed it would be possible

  to design a battery to “prevent such a catastrophic event from occurring even at 200 mph,” but it

  would require a determination of the requisite strength, the materials to be used and the

  characteristics of those materials. (Id. at 91-92). He has not done that work. (Id. at 92). And he

  acknowledged it would be speculation to testify that a stronger battery would not have been

  breached in this accident. (Id. at 90). In his opinion, all of the 18560 form factor batteries that he

  is aware of would have reacted the same way in this crash. (Id. at 95). “[I]t’s hard to know whether

  or not [another battery] would have performed the same way.” (Id. at 96).

                                        LEGAL STANDARD

         The admission of expert evidence is governed by Federal Rule of Evidence 702, as

  interpreted in Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), and its


                                                    8
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 9 of 21




  progeny. Tesla adopts the legal standard set forth in its Motion to Exclude Testimony of Plaintiff's

  Biomechanic Expert, Kelly Kennett and Memorandum Of Law. (ECF 28).

                                            ARGUMENT

  I.     WHITE’S OPINIONS AS TO AN ALLEGED DEFECT IN THE BATTERY FAIL
         TO SATISFY RULES 702 AND 403

         White identifies five different defects that he claims made the battery “not safe.” His

  opinion as to each is unreliable and inadmissible. But it is not just each individual defect theory

  that fails; White’s entire testimony is not premised on a reliable methodology, it is not connected

  to the facts of the case, and it is nothing more than the speculation of an unprepared expert.

         A.      White Failed To Conduct The Investigation Required Of An Expert; Instead
                 He Bases His Opinions on Intuition, Speculation and Possibilities

         As set forth above, White wrote his expert Report based on the wrong battery and then

  failed to conduct any investigation or testing as to the correct battery. Instead, he watched Tesla’s

  expert do the investigation that science and courts require, and elected to stick with what the

  internet and YouTube taught him about a battery that was not in this car.

         White might be a scientist, but his work in this case, his approach, conclusions, opinions,

  and his testimony are far from what courts demand from expert witnesses. Cook ex rel. Estate of

  Tessier v. Sheriff of Monroe Cnty., Fla., 402 F.3d 1092, 1111 (11th Cir. 2005) (“[A] trial court

  may exclude expert testimony that is ‘imprecise and unspecific,’ or whose factual basis is not

  adequately explained.”); See also Knepfle v. J&P Cycles, LLC, No. 818CV543TKKMCPT, 2021

  WL 1845214, at *7 (M.D. Fla. May 7, 2021) (reliability not shown where expert cited no peer

  reviewed studies or publications or test theory).1


  1
    See also Ramkelawan v. Globus Med. Inc., No. 5:18-CV-100-OC-30PRL, 2019 WL 8267231, at
  *9 (M.D. Fla. Dec. 10, 2019) (excluding biomechanic’s opinion where he failed to employ
  independent testing to confirm his opinion); Fed. Trade Comm'n v. Simple Health Plans LLC, No.
  18-CV-62593, 2021 WL 810262, at *8-9 (S.D. Fla. Mar. 3, 2021) (finding expert testimony

                                                   9
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 10 of 21




         Indeed, since White has not engaged in the rigor that is the hallmark of proper expert

  opinions, it is not surprising his testimony is replete with speculation. For example, he

  acknowledges that his opinion as to the strength of the battery case is based on “intuition,” (Exh.

  B at 37); see also id. at 100 (“it’s possible that the BB cells” also have thin walls); id. at 80 (the

  cells were “too close together” in the battery pack which ‘probably” subjected the battery to cell-

  to-cell thermal runaway; his “guess” would be that if one of the cells went into thermal runaway,

  the other cells would as well).

         This speculation is plainly inadmissible. See e.g. Kilpatrick v. Breg, Inc., 613 F.3d 1329,

  1336 (11th Cir. 2010) (court must determine “whether the evidence is genuinely scientific, as

  distinct from being unscientific speculation offered by a genuine scientist.”). 2 It does not assist

  the jury in performing its function to hear about hunches and guesswork, especially when the

  testimony is based on the wrong product.

         B.      White Misstates The Burden Of Proof And In Doing So, Demonstrates That
                 He has No Basis For His Opinions

         Throughout the deposition, when White was asked to provide support for his opinion, he

  simply resorted to argument, insisting that his opinions are true and correct unless and until Tesla

  disproves them. He complained that no testing was produced to vindicate the design and concluded

  his deposition by noting that he would “like to see proof that there’s no cell to cell propagation



  unreliable where he did not consider relevant areas of inquiry and his opinion was disconnected
  from the facts); see also Daubert, 509 U.S. at 590, 113 S.Ct. 2786 (“The adjective ‘scientific’
  implies a grounding in the methods and procedures of science. Similarly, the word ‘knowledge’
  connotes more than subjective belief or unsupported speculation.”); Ramkelawan, 2019 WL
  8267231, at *9 (expert opinion excluded where it was “little more than ipse dixit”).
  2
    See also Jones v. Otis Elevator Co., 861 F.2d 655, 662 (11th Cir. 1988) (expert must know “facts
  which enable him to express a reasonably accurate conclusion as opposed to conjecture or
  speculation”); Daubert, 509 U.S. at 590, 113 S.Ct. 2786 (“The adjective ‘scientific’ implies a
  grounding in the methods and procedures of science. Similarly, the word ‘knowledge’ connotes
  more than subjective belief or unsupported speculation.”)

                                                   10
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 11 of 21




  within a module.” (Exh. B at 204; see also id. at 80-82).

          In any event, White has it backwards. Plaintiff has the burden to demonstrate that White’s

  opinions satisfy Rule 702 and Daubert. United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir.

  2004) (“The burden of establishing qualification, reliability, and helpfulness rests on the proponent

  of the expert opinion[.]”). And of course, it will be Plaintiff’s burden to prove defect at trial—not

  Tesla’s burden to prove the negative, that the battery was non-defective, even though that’s true.

  II.     EACH OF WHITE’S SPECIFIC OPINIONS ARE INADMISSIBLE

          Beyond the foregoing, an examination of each of the opinions he offers as to why the

  battery is “not safe” cannot withstand the scrutiny required by Rule 702, or considerations of unfair

  prejudice under Rule 403.

          A.      The Battery Housing Was Not Strong Enough

          White claims the battery pack is “not safe” because the battery housing was “not strong

  enough to prevent collapsing upon impact.” (Exh. B at 36). The battery pack was made of ¼ inch

  aluminum, but White opined it should have been made of ½ inch steel. (Id.). He described this as

  “more of a qualitative statement” based on “obvious intuition.” (Id. at 37).

          White could not define or quantify what “stronger” means. (Id. at 38). He claimed the pack

  should be “more substantial, thicker and of steel,” but he could not draw the line where the battery

  pack would be defective because it was not “strong enough.” (Id. at 39, 42). He would want to

  make it “as safe as possible” and “strong enough to survive impact.” (Id. at 43). According to

  White, there would have to be testing and simulation to determine how strong it should be, but he

  has not done that. (Id. at 10, 36, 41-42, 50). “[I]t’s a matter of doing additional work to determine

  what would be a reasonable housing that would under normal crash conditions survive.” (Id. at

  43). He defines “normal” as the crash conditions that are specified in the federal testing for the

  vehicle itself. (Id. at 44). It appears that in his view, it is not sufficient that the battery withstand


                                                     11
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 12 of 21




  the forces of an impact when tested in the vehicle; rather, the battery pack itself should be tested

  to meet the same federal standards as the vehicle. (Id. at 40, 44) . But that is not what the standard

  requires- the battery must be tested within the confines of the vehicle.

         He claims that would be the minimum requirement. (Id. at 44). Though he has never

  designed an automotive battery pack, he says he would do so to withstand forces equivalent to the

  maximum speed of the car:

         [I]f I were doing this, I might say, well, a car is designed to go 155 mph. What
         would happen if the battery pack was impacted at a speed of 155 miles per hour.
         Now I see Tesla is going up to 200 miles per hour. So I think it depends upon the
         desire to prevent a catastrophic fire under crash conditions of whatever magnitude
         is deemed reasonable for safety purposes.

  (Id. at 44-45) (emphasis added).

         Despite offering this opinion, White acknowledges he does not know the forces in this

  crash, or the impacts experienced by the battery. (Id. at 46). And he did not use the impacts in any

  of the analysis in this case. (Id. at 93). But that does not matter to him -- the battery pack was not

  strong enough since “the battery housing collapsed.” (Id. at 45-46). He “suggest[s]” the battery

  “may not have been damaged as badly or maybe not damaged at all” if the battery housing was

  stronger. (Id. at 47). Again, this was based on his “intuition” because it was “obvious” ¼ inch

  aluminum is not “particularly strong relative to one half inch steel.” (Id. at 47-48). But most

  importantly, he does not say and cannot say that the ½ inch steel housing would have performed

  better; he did not assess that, investigate it, test it, or do anything, agreeing it would be

  “speculation” to say a stronger battery housing would not have been breached. (Id. at 90).

         White’s bottom line was that the battery pack was not strong enough because Tesla had not

  seen (or done) testing proving it was. (Id. at 74). He did not know what strength was required,

  whether Tesla tested the battery enclosure, or the results of any such testing. (Id. at 40, 49, 72-75).

  He was apparently unaware Tesla had produced documentation of the battery abuse testing


                                                    12
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 13 of 21




  showing that individual Li-ion cells were resistant to thermal runaway propagation. (Exh. H).

  Further, he acknowledges the vehicle passed FMVSS 305 which tests the strength (mechanically)

  and the battery pack within the production vehicle under different crash conditions. (Id. at 70, 75;

  see also Exh. F). And as discussed above, the battery cells had passed UN38.3 testing (Exh. E).

  White did not know this. (Id. at 56). His only response was that the testing (he was unaware of)

  was nonetheless inadequate with regard to the battery pack. (Id. at 89).

           White’s “housing strength” opinion is inadmissible: First, White has not tested his opinion

  about battery housing strength, despite stating that testing would be required to determine the how

  strong the battery housing should be. An untested theory that has not been subject to peer review

  and is not generally accepted in the scientific community opinion is unreliable. See Wilson v. Taser

  Intern., Inc., No. 08-13810, 303 Fed. App’x. 708, 714 (11th Cir. Dec. 16, 2008).3 Not only was

  White unaware of scientific studies that would support his position, he also failed to account for

  the fact that the battery housing complied with several government crash safety standards. Allison

  v. McGhan Med. Corp., 184 F.3d 1300, 1315 (11th Cir. 1999) (expert’s testimony unreliable where

  his opinion was contradicted by numerous scientific studies and he did not justify his “out of sync”

  opinion).

           Second, White did not evaluate the forces in the accident, did not know how many times

  the battery was impacted during the crash, and did not analyze the effects of the impacts on the

  battery. Without evaluating whether 1/2 inch steel versus ¼ inch aluminum would have made a

  difference, all White could purport to opine was that the battery housing is not strong enough

  because it failed. He cannot say what would have resisted failure, including whether ½ inch steel

  would have prevented propagation in this crash. Simply, this is not science. Fed. Trade Comm'n,



  3
      See also n. 3 and accompanying text.

                                                   13
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 14 of 21




  2021 WL 810262, at *8-9 (finding expert testimony unreliable where he did not consider relevant

  areas of inquiry and his opinion was disconnected from the facts).4

           Third, White’s “intuitions” about the effectiveness of the battery housing is entirely

  unhelpful to the jury. Frazier, 387 F.3d at 1262 (“[E]xpert testimony is admissible if it concerns

  matters that are beyond the understanding of the average lay person.”); Fed. Trade Comm'n, 2021

  WL 810262, at *9 (expert testimony should be excluded where it offers “nothing beyond what the

  average lay person can determine for themselves”). His “obvious intuition” sounds like “common

  sense” but, steel vs aluminum, material thickness and the crash performance characteristics of each

  material are not within the realm of common sense. Hence, expert testimony is needed to assist the

  jury. It does nothing to assist the jury to simply refer to his own “intuition.”

           Finally, White’s opinion is nothing more than speculation and the ipse dixit of the expert.

  See Ramkelawan, 2019 WL 8267231, at *9 (expert opinion excluded where he failed to employ

  independent testing to confirm his opinion; opinion was “little more than ipse dixit”).5

           B.      The Model S Cells Lacked The “Usual Safety Features”

           White next claims the individual battery cells were not protected by two usual safety

  features: Current Interruption Device (CID) and Positive Temperature Coefficient (PTC). White

  conceded that at the time he wrote his report, he did not know what battery was being used in the

  vehicle. (Exh. B at 124). He now knows it does have CID. (Id. at 125, 166). This opinion is thus,

  immaterial to any issue in the case.

           White also claimed the battery was unsafe because it did not have PTC which is intended

  to stop the current from flowing out of or into a cell when the cell becomes hot. (Id. at 130). In



  4
      See also n. 3 and accompanying text.
  5
      See also cases cited in Issue IA.



                                                    14
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 15 of 21




  fact, Tesla substituted wire bonds to provide overcurrent protection, which White acknowledged

  serves the purpose of the PTC and were an “excellent addition.” (Id. at 125, 131, 166-67). He still

  thinks there should have been a PTC component (id. at 166- 67) but he did not do any investigation

  or testing to support this opinion. (Id. at 129). He also acknowledged there is debate about whether

  to remove PTC because of the high voltage (Id. at 126-29). Ultimately, he cannot say to a

  reasonable degree of engineering certainty that had the PTC been on the battery, it would have

  prevented cell-to-cell propagation in this crash. (Id. at 127). In light of his admission, this opinion

  adds nothing, and it is both irrelevant and speculative.6

            C.      The Cell Walls Were Too Thin

            White next claimed the can walls for each cell were too thin, making it more likely the cell

  would go into thermal runaway, and propagate to other cells. (Id. at 97). Incredibly, when he wrote

  his Report, he did not even know the thickness of the cell. (Id. at 99). He assumed that because it

  was a Panasonic cell, and those cells were “known” to have thin can walls, this cell must be thin.

  (Id. at 100). He thought it was a “reasonable assumption.” (Id. at 101, 106). It was wrong.

            Nonetheless, even after learning that his opinion was based on the wrong cell, he claimed

  that it is “possible” the “BB” cell actually in this battery was still too thin. (Id. at 99-100). As with

  the battery pack, White did not specify what would have been “strong enough” or “thick enough”

  to prevent the fire and was unaware of any standards, guidelines or peer reviewed documentation

  concerning the thickness of the cylinder wall. (Id. at 102, 104-05). He claimed it was just “common

  knowledge” the Panasonic battery was too thin. (Id. at 102). His bottom line: “[a]ll I know” is that

  a side wall rupture occurred at 127 microns with another company’s battery. (Id. at 109).




  6
      See also cases cited in Issue IA.

                                                     15
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 16 of 21




           When he finally offered a proposed thickness of the cells, he suggested something greater

  than 200 microns (0.20 mm) is appropriate. (Id. at 108). As it happens, Tesla’s expert’s CT scan

  of an undamaged cell from Riley’s vehicle confirmed the thickness of the can wall to be 0.21 mm

  (Exh. C. at ¶ 46; see also Product specification sheet; attached as Exh. J). So, the cell wall satisfied

  the “White standard,” as well as the “real standards” like UN38.3 and UL 1642. (See Exhs. D, E).

           Further, without knowing if there are sufficient tests to determine how thick the wall would

  have to be to prevent side wall rupturing, he claimed Tesla did not provide any crush test

  concerning individual cells. (Id. at 106-09). As a result, when asked if he could state within a

  reasonable degree of engineering certainty whether thicker can walls would have made a difference

  in this crash, he responded that he had “hoped” to see Tesla testing on this to decide. (Id. at 109-

  110).

           First, this opinion like others, is unreliable and irrelevant because it is based on incorrect

  facts. In re Denture Cream Prod. Liab. Litig., 795 F. Supp. 2d 1345, 1363 (S.D. Fla. 2011).

           Second, once he learned about his error, he simply relied on “common knowledge.” And

  he chose not to even examine the battery cell walls in this case. Thus, White’s opinion fails to

  account for basic facts about the battery cell walls, lacks any reliable or relevant foundation, and

  is connected to the facts of this case with nothing more than ipse dixit.7

           Third, to the extent White’s opinion truly is “common knowledge,” he would be unable to

  provide that testimony to jury because expert testimony is only permissible “if it concerns matters

  that are beyond the understanding of the average lay person.” Frazier, 387 F.3d at 1262; Fed.

  Trade Comm'n, 2021 WL 810262, at *9 (expert testimony should be excluded where it offers

  “nothing beyond what the average lay person can determine for themselves”).



  7
      See Cases Cited in Issue IA.

                                                    16
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 17 of 21




           Fourth, if anything, White’s opinions just supports the conclusion that the cell was

  sufficiently thick since the CT scan proves the actual cells are in the range he proscribed. Navelski

  v. Int'l Paper Co., 244 F. Supp. 3d 1275, 1301 (N.D. Fla. 2017) (excluding expert testimony where

  correcting the error in his analysis essentially negated the expert’s conclusion).

           Fifth, his opinion was not grounded in testing and the actual testing disproved his claim.8

           D.      The Cells Were Too Close Together

           White also opined that the cells were “too close together” in the battery pack which

  ‘probably” subjected the battery to cell-to-cell thermal runaway, and his “guess” would be that if

  one of the cells went into thermal runaway, the other cells would as well. (Exh. B at 80-81). White

  agreed that any EV battery will have a large number of cells that are close together. (Id. at 30, 80-

  81).

           Claiming he did not have access to a photograph of an undamaged module or a battery

  pack so that he could take it apart, he relied on a photograph of a damaged cell, and made an

  “assumption” that would represent the spacing in an undamaged module. (Id. at 143, 145-47, 150).

  He does not have tools to take measurements and admitted he had difficulty deciphering the design

  specifications. (Id. at 82).

           White did not know what the cell spacing should have been, deferring to Tesla to make

  that determination based on tests and experiments. (Id. at 82, 140). He acknowledged Tesla’s

  battery expert found no evidence of cell-to-cell propagation, but again flipping the burden of proof,

  demands Tesla “counter that conclusion” that the cells were too close together. (Id. at 80, 82; see

  also id. at 84 (“I don’t have any evidence that the design of the battery pack, the cell-to-cell thermal

  runaway did not occur”); id. at 84-85 (“I don’t have any evidence that has been given to me by



  8
      See Cases Cited in Issue IA.

                                                    17
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 18 of 21




  Tesla to counter that statement [that the cells are too close together.]”)). He complained about

  never seeing Tesla’s testing (Id. at 85-88) but acknowledged Tesla’s corporate representative

  testified about the testing and, as discussed, it was produced in discovery. (Exh. I).

         On this record, White’s opinion lacks any relevant factual foundation because he failed to

  examine an undamaged battery and take measurements, relying only upon a photograph of a

  damaged battery. Fed. Trade Comm'n, 2021 WL 810262, at *8-9. Additionally, his opinion is

  unreliable because it is untested and fails to account for propagation testing conducted by Tesla.

  Allison, 184 F.3d 1315; Lust v. Merrell Dow Pharm., Inc., 89 F.3d 594, 598 (9th Cir. 1996).

  Finally, White once again impermissibly attempts to shift the burden onto Tesla to disprove him.

         E.      Tesla Should Have Used Fire Retardant Material

         Next, White contends the safety of the battery pack could have been improved by the use

  of an intumescent fire-retardant material. (Exh. B at 121). He claims Tesla had been testing

  intumescent materials, and it was available, but they chose not to use it in this battery. (Id. at 116-

  18). He did not see it in the design drawings and did not recall Tesla’s corporate representative

  discussing fire-retardant material. (Id. at 121-22). He did not believe there was any fire-retardant

  material around the battery itself. (Id. at 123). He acknowledged there was a ceramic blanket on

  top of the battery pack, and that it acts as a barrier between the battery and cabin, but did not

  consider it to be a fire-retardant chemical. (Id. at 122-23). The ceramic blanket has a classification

  temperature rating of 1200°C and has a zero flame rating per ASTM E 84. (Exh. C at ¶ 56). He

  also acknowledged his own peer reviewed articles indicating that mica paper and air gaps between

  cells provide insulation to protect adjacent cells and decreases damage caused by thermal runaway.

  (Exh. B at 137-38). Both features were in the Tesla battery. (Exh. C at ¶¶ 15, 36), but White did

  not know how they were used. (Exh. B at 139).




                                                    18
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 19 of 21




            White’s opinion that Tesla should have used fire retardant materials is unfounded because

  the vehicle actually had fire retardant materials and designs. White fails to account for these safety

  measures and does not understand how they are used in the vehicle. Thus, his opinion is inherently

  unreliable and speculative. Fed. Trade Comm'n, 2021 WL 810262, at *8-9.9

  III.      WHITE’S OPINION THAT THERMAL RUNAWAY                                    PROPAGATION
            OCCURRED IN THIS CASE IS INADMISSIBLE

            Even if White were able to offer an admissible opinion as to alleged defects in the battery,

  which he cannot, his testimony must be excluded because he cannot establish that any claimed

  defect was the cause of the fire in this case.

            A.     White Is Not Qualified On Battery Performance In A Crash

            After admitting the vehicle is “not really [his] area,” he has no experience designing

  batteries for performance in a crash (Exh. B at 28, 71), and that he had researched the wrong

  battery, White offers opinions about the battery performance in this crash. While he may be an

  expert in other areas, plainly, he lacks expertise to provide an opinion on the battery’s impact

  resistance in a crash. Lebron v. Sec'y of Fla. Dep't of Child. & Fams., 772 F.3d 1352, 1368 (11th

  Cir. 2014) (“Expertise in one field does not qualify a witness to testify about others.”).

            B.     Even If Qualified, White Offers No Opinion, Nor Could He That Any Claimed
                   Defect Was A Cause Of Riley’s Death.

            White acknowledges he does not know the forces in this crash, or the impacts experienced

  by the battery. (Exh. B. at 46). And he did not use the impacts in any of the analysis in this case.

  (Id. at 93). Simply stated, without knowing the forces experienced by the battery, and instead

  relying on his intuition, possibilities and guesses, White has no basis to opine that the battery

  experienced thermal runaway propagation as opposed to damage from a series of severe impacts.



  9
      See also Cases Cited in Issue IA.

                                                    19
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 20 of 21




  See, e.g., Wilson v. Taser Intern., Inc., No. 08-13810, 303 Fed. App’x. 708, 714 (11th Cir. Dec.

  16, 2008) (excluding causation opinion of treating physician because he failed to demonstrate that

  his opinion that TASER exposure may cause compression fractures is testable, he did not offer

  any error rate for his opinion, he did not show any evidence that his opinion has been peer reviewed

  and did not show the general acceptance of his opinion).10

            Likewise, without knowing the forces experienced by the battery, and instead relying on

  his intuition, possibilities and guesses, he conceded he would be speculating to say a stronger

  battery would not have been breached in this accident or how much stronger it needed to be. (Exh.

  B at 90). As he explained it: “it’s hard to know whether or not [another battery] would have

  performed the same way.” (Id. at 96).

            For all of these reasons, White should be precluded from testifying.

                                 REQUEST FOR ORAL ARGUMENT

            Pursuant to Local Rule 7.1(b)(2), Tesla requests oral argument on this motion. Tesla

  submits that oral argument will aid the Court due to the complexity of the issues presented in the

  motion. Tesla estimates that 60 minutes will be sufficient to hear argument from the parties.

                         CERTIFICATE OF GOOD FAITH COMPLIANCE

            Pursuant to local rule 7.1(a)(3), counsel for Tesla has conferred with counsel for Plaintiff

  in a good faith effort to resolve the issues raised in this motion and has been unable to do so.

                                                       Respectfully submitted,

                                                       /s/ Robert J. Rudock
                                                       VINCENT GALVIN
                                                       Pro Hac Vice
                                                       ROBERT J. RUDOCK
                                                       Florida Bar No. 365157
                                                       WENDY LUMISH
                                                       Florida Bar No. 334332

  10
       See also Cases Cited in Issue IA.

                                                    20
Case 0:20-cv-60517-RS Document 31 Entered on FLSD Docket 06/14/2021 Page 21 of 21




                                                   WHITNEY V. CRUZ
                                                   Florida Bar No. 800821
                                                   Bowman and Brooke LLP
                                                   Two Alhambra Plaza, Suite 800
                                                   Coral Gables, Florida 33134
                                                   Tel: 305-995-5600/Fax: 305-995-6090
                                                   Attorneys for Defendant,
                                                   Tesla, Inc. a/k/a Tesla Florida, Inc.


                                  CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on June 14, 2021, the foregoing was filed using the

  Court’s CM/ECF system, which will send electronic notice of the same to all interested parties.

                                                   Respectfully submitted,


                                                   /s/ Robert J. Rudock
                                                   VINCENT GALVIN
                                                   Pro Hac Vice
                                                   ROBERT J. RUDOCK
                                                   Florida Bar No. 365157
                                                   WENDY LUMISH
                                                   Florida Bar No. 334332
                                                   WHITNEY V. CRUZ
                                                   Florida Bar No. 800821
                                                   Bowman and Brooke LLP
                                                   Two Alhambra Plaza, Suite 800
                                                   Coral Gables, Florida 33134
                                                   Tel: 305-995-5600/Fax: 305-995-6090
                                                   Attorneys for Defendant,
                                                   Tesla, Inc. a/k/a Tesla Florida, Inc.




                                                 21
